GRIFFIN, J.
A petition for writ of supersedeas was filed by defendants and appellants pending the appeal in the above entitled case. An order to show cause was issued and pending the hearing thereof all proceedings on the judgment were stayed conditioned that defendants file a sufficient bond in the sum of $6828. Such a bond was filed. The appeal from the judgment was decided adversely to defendants. (Lay v. Pacific Perforating Co., Ltd,., 62 Cal.App.2d 233 [144 P.2d 395].) A hearing was subsequently denied by the Supreme Court. That judgment has become final. The question presented under the writ has become moot.
Petition dismissed.
Barnard, P. J., and Marks, J., concurred.